Citation Nr: 0607900	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  94-13 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left knee disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia which, among other things, denied service connection 
for a left knee disorder.  After the veteran testified at a 
February 1994 RO hearing, the Board remanded the claim in 
June 1996 and again in June 1998 for additional development.

After the Board in April 2000 denied the claim, the United 
States Court of Appeals for Veterans Claims (the Court), in 
February 2001, vacated the Board's decision and remanded the 
claim pursuant to a January 2001 Joint Motion.  After the 
Board attempted to comply with the instructions in the Joint 
Motion in its June 2002 denial of the claim, the Court again 
vacated and remanded the claim to the Board in a March 2004 
Decision and Order.  The Board remanded the claim in May 2005 
pursuant to the instructions in the Court's March 2004 
Decision.

Because, as explained below, all of the requested development 
in the Court and Board remands has been accomplished, the 
Board will decide the claim herein.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).


FINDINGS OF FACT

1.  With reasonable doubt resolved in favor of the veteran, 
he has a current left knee disorder.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have a left knee 
disorder in service, left knee arthritis did not arise within 
the one-year presumptive period after separation, and a left 
knee disorder did not arise for more than twenty years after 
service and is not otherwise related to service.
CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service, nor may left knee arthritis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's April 1993 claim here, that 
were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's October 1993 rating decision took place prior 
to enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, subsequent to enactment of the VCAA, 
and prior to its most recent, November 2005 readjudication of 
the veteran's claim, VA provided VCAA notice in the Appeals 
Management Center's (AMC's) June 2005 letter.  This letter 
met the notice requirements in the context of this case as 
those requirements were elaborated in the January 2001 Joint 
Motion and March 2004 Court Decision.

The January 2001 Joint Motion noted that the Board's April 
2000 decision was made prior to enactment of the VCAA and 
therefore remanded the claim for compliance with the then-new 
statute and regulations regarding VA's duties to notify and 
assist claimants.  The March 2004 Decision found that VA had 
failed to comply with the VCAA's notice requirements because: 
first, "no document in the record specifically states . . . 
what evidence was necessary to substantiate [the veteran's] 
claim" (p. 3); second, "there is no evidence in the record 
that the Secretary notified [the veteran] who is responsible 
for obtaining the evidence necessary to substantiate the his 
claim" (p. 4); third, "there is no evidence in the record 
that VA complied with the regulation implementing section 
5103(a) (i.e., 38 C.F.R. § 3.159(b)(1)) requiring that VA 
'request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim' " (p. 4); 
fourth, "there is no evidence that any notice given to [the 
veteran] would be considered 'pre-decisional'" (p. 4); and 
fifth, "no document addresses or advises [the veteran] of 
which evidence the Secretary would seek to obtain and which 
evidence he would be expected to provide" (p. 4).  More 
generally, the Court found that there "is no specific notice 
provided to [the veteran] by VA that meets the standard 
established by section 5103(a) and 3.159(b)" (p. 4).

The AMC's June 2005 letter complied with all of the notice 
requirements as elaborated by the Court in the following 
manner.

First, the letter specifically stated the evidence necessary 
to establish the claim for service connection for a left knee 
disorder.  The letter stated on page 1 that VA needed 
evidence showing that the following condition (left knee) 
existed from military service to the present time, and gave 
examples of evidence that would help VA make a decision.  
These examples, listed on pages 1 and 2, included dates 
during service with name and location of the treatment and 
the veteran's rank and organization at the time of treatment, 
lay statements, service medical personnel statements, and 
post-service employment physical examinations and treatment 
records.  The AMC also explained more generally what was 
required to establish entitlement to service connection in an 
attachment entitled, "What the Evidence Must Show," stating 
that it required evidence of a current disability, and injury 
or disease in service or an event that caused such injury or 
disease, and a relationship between the two.  The AMC also 
noted that the cause of certain disabilities were presumed 
for veterans who had them, including chronic disabilities.

Second, the AMC's June 2005 letter told the veteran who was  
responsible for obtaining the evidence necessary to 
substantiate his claim in an attachment entitled, "How You 
Can Help and How VA Can Help You," by explaining that VA is 
responsible for obtaining relevant federal records and that 
VA would make reasonable efforts on his behalf to get 
relevant non-federal records, but that, as to any evidence 
not in his possession, the veteran had to give VA enough 
information so that it could request it from the person or 
agency who had it.

Third, the AMC's June 2005 letter complied with 38 C.F.R. 
§ 3.159(b)(1)'s requirement that VA request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim by writing on page 2 of the letter: 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."

Fourth, the notice given to the veteran was "pre-
decisional" because the AMC's June 2005 letter preceded its 
denial of the veteran's claim in its November 2005 SSOC.

Fifth, as noted, the June 2005 letter advised the veteran as 
to which evidence the Secretary would seek to obtain and 
which evidence he would be expected to provide in the 
attachment entitled, "How You Can Help and How VA Can Help 
You," as discussed above.  The AMC also explained in an 
attachment entitled, "How Will VA Help You Obtain Evidence 
for Your Claim" that it was requesting all needed records 
held by federal agencies including service medical records 
(SMRs) or other military records, and medical records at VA 
hospitals.  The AMC also stated that it was making reasonable 
efforts to help the veteran get private records or evidence 
necessary to support his appeal and would tell him if it was 
unable to get the records requested, and also that it would 
assist the veteran by providing a medical examination or 
getting a medical opinion if it decided it was necessary to 
make a decision on his claim.

Thus, the AMC's June 2005 letter complied with all of the 
elements of the notice requirements as elaborated by the 
Court, and, along with the Board's May 2005 remand and the 
AMC's November 2005 SSOC, constituted subsequent VA process 
that afforded the veteran a meaningful opportunity to 
participate effectively in the processing of his claim.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA 
essentially cured any error in the timing of VCAA notice and 
satisfied the purpose behind the notice requirement.  It is 
therefore not prejudicial for the Board to proceed to finally 
decide this appeal.

VA also complied with its duty to assist the veteran, 
including with regard to the evidence discussed by the Court 
in its March 2004 decision.  Specifically, the Court noted 
that the veteran had advised in a May 1993 letter that he had 
received treatment at the Beckley, West Virginia VA Medical 
Center (VAMC) pertaining to his left knee disorder, and the 
Board instructed the RO to obtain all available records from 
the Beckley VAMC including X-ray and other treatment records 
from 1987 to 1997 (p. 4).  The Court stated that VA should 
have made more than one attempt to obtain the 1987 records 
identified by the veteran, and that VA did not demonstrate 
that the 1987 records did not exist or that substantial 
efforts were made to ascertain their whereabouts (p. 4).

A review of the claims folder reflects that, after the 
Board's December 1998 remand, the Roanoke, Virginia RO in a 
January 1999 VA Form 10-7131 requested records from the 
Beckley VAMC including hospital summaries, examination of 
conditions including X-rays of the left knee, and outpatient 
treatment reports from January 1987 to January 1992, and 
asked that if no records were found, the VAMC provide a memo 
certifying that a search was completed and that no records 
were found.  In response, the Beckley VAMC in February 1999 
sent the RO several pages of treatment records from February 
1988 to August 1988, including a February 1988 X-ray report 
of the veteran's left knee with normal findings, February to 
August VA outpatient treatment (VAOPT) notes, and a February 
1988 VA medical certificate (VA Form 10-10M).  

After the Court's March 2004 remand, the AMC sent a VA Form 
10-7131 to the Beckley VAMC asking for all records pertaining 
to treatment for the veteran's left knee, including a 1987 X-
ray, and asked for a negative reply if applicable.  In 
response, the Beckley VAMC sent a letter stating that a copy 
of the information requested was enclosed, and enclosed with 
this letter the same February 1988 normal left knee X-ray 
report that had been sent in February 1999, the February to 
March 1988 portion of the VAOPT records that had been sent in 
February 1999, a February 1988 report of contact (VA Form 
119) noting the veteran's knee was "out of place" and he 
was returning later that month, the same February 1988 VA 
medical certificate, and two office notes indicating that the 
veteran was seen in June 1987 for a comprehensive examination 
that noted no orthopedic problems and a February 1988 follow-
up of hypertension.

The above facts indicate that VA properly ended its efforts 
to obtain records from the Beckley VAMC, because it was 
reasonable to conclude from the Beckley VAMC's responses that 
it had sent all of the records in its possession, and that 
those records did not include 1987 X-rays.  38 C.F.R. 
§ 3.159(c)(2) (2005).  As the only indication that the 
veteran's left knee had been X-rayed at Beckley in 1987 as 
opposed to 1988 was from his own statements made years later, 
and there was a February 1988 X-ray as well as 1987 
treatment, it was reasonable for VA to conclude that the 
veteran had misidentified the date of the X-ray, which 
occurred about one and a half-months after the end of 1987, 
rather than concluding that the Beckley VAMC had not turned 
over all of the records in its possession without giving a 
negative reply as requested.

Moreover, VA obtained all other identified treatment records 
and there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

The Board also notes that, pursuant to the Board's May 2005 
remand, the AMC in its June 2005 letter apprised the veteran 
of the existing Veterans Service Organizations, including the 
American Legion (to which the veteran noted he belonged in 
his February 2005 letter), and, although the veteran wrote a 
July 2005 response to the AMC, he did not request 
representation from the American Legion or any other 
organization.  The veteran did note in his July 2005 response 
a Roanoke Memorial Hospital MRI from four or five years ago 
that would be in the records of the Salem VAMC, and that a 
doctor at the Salem VAMC gave him a left knee brace.  The AMC 
obtained April 1997 through June 2005 Salem VAMC treatment 
records, including a November 9, 1999 left knee X-ray, a 
November 16, 1999 VAOPT note recommending an MRI of the right 
knee, and a May 2004 VAOPT note referral for a right knee 
brace.  Thus, the AMC obtained the records referred to by the 
veteran in his July 2005 correspondence in addition to all of 
the previously identified records. 

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  In addition, 
certain disorders will be presumed to have been incurred in 
service if manifested to a compensable degree within a 
specified presumptive period following service.  38 U.S.C.A. 
§§1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Arthritis is a chronic disease that is presumed to 
be service connected if it manifests to a degree of ten 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2005).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

When a disease is shown to be chronic in service or within 
the presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

The evidence is ambiguous as to whether the veteran currently 
has a left knee disability.  All of the left knee X-rays 
taken since service, including in February 1988 and November 
1999 show a normal left knee with no abnormalities.  A 
February 1993 Bluefield Regional Medical Center medical 
affidavit noted slight swelling of the left knee but no 
effusion.  The diagnosis included arthritis, but follow-up X-
rays showed a "normal knee joint."  There is also a 
November 1999 VAOPT note that indicates some loss of range of 
motion, palpable effusion, and suprapatellar pouch 
compression, but identified these symptoms with the right 
rather than the left knee.  However, the note also contains 
the veteran's statement that he initially injured the knee in 
service, and the veteran has consistently maintained that he 
injured his left knee and not his right knee in service.  As 
the evidence appears to the Board to be approximately evenly 
balanced as to the existence of a current left knee 
disability, and when a reasonable doubt arises as to any 
point it is resolved in favor of the veteran, the Board finds 
that the veteran has a current left knee disability.  
38 C.F.R. § 3.102 (2005).  However, the preponderance of the 
competent, probative evidence of record reflects that this 
left knee disability is not related to service, for the 
following reasons.

The veteran stated at the February 1994 RO hearing and 
elsewhere that he injured his knee in service but did not 
seek medical treatment.  The SMRs are negative for complaint, 
treatment, or diagnosis of any left knee pathology.  The 
January 1967 separation examination did not note any knee 
abnormality and indicated that the musculoskeletal system was 
normal, and in the contemporaneous report of medical history 
the veteran indicated that he did not have and had never had 
arthritis or rheumatism, bone, joint, or other deformity, or 
a "trick" or locked knee.  Thus, the contemporaneous 
medical evidence reflects that the veteran did not have a 
left knee disorder in service.

In addition, to the extent that the veteran has been 
diagnosed with arthritis, there is no evidence that this 
disability arose within a year after service, and there is no 
medical evidence of continuity of symptomatology of any left 
knee disorder, as one was not diagnosed until many years 
after service.  A May 1969 medical examiner's certificate of 
Dr. "J.M." contained negative findings for the bones and 
joints, and June and September 1969 physical examinations by 
the same doctor were normal other than references to the 
veteran's eyes.  A December 1969 letter from Dr. "K.W." 
indicated that physical examination was normal other than 
reduced vision.  A February 1972 report of physical 
examination by Dr. "R.G." found no deformities of the 
joints and noted the veteran's negative history of injuries, 
and Dr. "J.M."'s July 1972 report of physical examination 
included negative history by the veteran regarding "trick" 
knee and negative findings on examination of the extremities.  
An August 1973 examination report from Bluefield Sanitarium 
Clinic noted the veteran's complaints regarding his right 
knee flying out of place, attributed to an in-service injury, 
but, as above, this could have been a reference to the wrong 
knee; in any event knees were symmetrical and had full range 
of painless motion on examination. The impression was 
recurrent right knee injury.  And, on employment-related 
examinations in February 1981, December 1983, and January 
1985, the veteran reported negative history of trick knee and 
positive history of back injury and other medical problems.

As noted, the veteran received treatment relating to his left 
knee at the Beckley VAMC from June 1987 to August 1988, and 
the VAOPT notes from that time contain mostly normal 
findings, including June 1987 notation of no orthopedic 
problems and the February 1988 normal X-ray findings noted 
above, no erythema, edema, heat or deformity, good range of 
motion without crepitus, no gross lateral or medial movement, 
negative drawer's sign, negative for dislocation.  Possible 
patellar dislocation was noted and the left knee was one-half 
inch larger in circumference than the right.  Thus, in June 
1987 the veteran had no orthopedic problems on examination 
and there were ambiguous findings in February 1988.  As 
noted, the February 1993 medical certificate diagnosed left 
knee arthritis.  Although not confirmed on X-ray, even if 
this were the first manifestation of a left knee disability, 
it was twenty-six years after service, and the February 1988 
findings were about twenty-one years after separation.  Thus, 
the evidence reflects that any left knee arthritis did not 
arise within the one year presumptive period and there were 
no clinical findings of a left knee disability until at least 
twenty years after that.

In addition, the evidence does not otherwise indicate that 
the veteran's left knee disability is related to service.  
This includes the November 1995 VA examination, which 
contained normal findings including on X-ray, other than left 
knee pain and crepitus.  The VA examiner also stated that he 
found the veteran's testimony regarding the in-service 
injury, including the injury itself and the veteran's 
reluctance to seek treatment for it, to be credible, but did 
not opine as to the etiology of the veteran's left knee pain 
and crepitus, noting that he had no medical records 
pertaining to the veteran.  Thus, there is no conclusion as 
to the relationship between the veteran's left knee disorder 
and service, and the examiner's conclusion as to the in-
service injury is not competent evidence because he based 
this conclusion on the veteran's lay history and not the SMRs 
or other medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999) (a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care 
professional).  Other references in the post-service medical 
records to an in-service left knee injury, including the 
February 1988 Beckley VAOPT records and February 1993 medical 
affidavit, are similarly based on the veteran's own history 
and are also not competent evidence of an in-service left 
knee injury.  Id.  There are also four lay statements from 
the veteran's brother and three friends, as well as the 
veteran's statements, indicate that he had left knee trouble 
only after service.  However, none of these statements 
constitute competent evidence as to the relationship between 
the veteran's left knee disorder and military service because 
none of those making the statements possess the requisite 
expertise to opine as to the medical issue of the etiology of 
the veteran's left knee disorder.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).  There is thus no competent evidence 
indicating that the veteran's left knee disorder is related 
to service, or that it may be associated with such service.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). 

In sum, with reasonable doubt resolved in favor of the 
veteran, he has a left knee disorder.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).  However, the 
preponderance of the competent, probative evidence of record 
reflects that the veteran did not have this disorder in 
service, did not have arthritis within the one-year 
presumptive period or any left knee disorder or for many 
years thereafter, and his current left knee disorder it is 
not otherwise related to service.  The benefit-of-the-doubt 
doctrine is therefore not for application as to the existence 
of an in-service disease, injury, or event or as to a nexus 
between the current left knee disorder and service, and the 
claim for service connection for a left knee disorder must 
therefore be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


ORDER

The claim for service connection for a left knee disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


